Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 recites “…the polymer blend is at least 25% greater than that of a control example which does not include the carbon monoxide-containing polyolefin-based copolymer in the amount from about 55% to about 65% by weight of the polymer blend.”  While there is support, based on applicant’s examples in their specification, for such an enhancement in peeling force for blends of a specific polypropylene-α-olefin copolymer and a specific carbon-monoxide-containing polyolefin-based terpolymer, there is no support for this enhancement in peel strength for a blend of 15-70 wt.% of any propylene-α-olefin copolymer and 55-65 wt.% of any carbon-monoxide containing polyolefin-based copolymer.
Further, the wording of the claim allows for a control example without any carbon monoxide-containing polyolefin-based copolymer, for which there is no support.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hausmann et al. (US Patent 5,912,084, published 15 Jun. 1999, hereinafter Hausmann). 
Regarding claims 1, 3-7, and 25, Hausmann teaches a seal layer comprising a thermoplastic polymer blend of a non-polar polyolefin and a polar ethylene copolymer having carbon monoxide functionality (Abstract).  Hausmann teaches the non-polar polyolefin is a propylene copolymer with α-olefin comonomer (col. 2, lines 26-30), the polar ethylene copolymer is a copolymer of ethylene and carbon monoxide or a terpolymer of ethylene, carbon dioxide, and n-butyl acrylate (col. 3, lines 13-35), and the polar ethylene component is present in the blend in a weight ratio of 1 to 90% (col. 3, lines 41-42), and Hausmann does not disclose other components, so the non-polar copolymer (propylene-α-olefin copolymer) is present in a weight ratio of 10-99%.  Hausmann teaches that thermoplastic films, which are sealed together using his peelable seal film, may be a polyethylene or polypropylene (col. 3, lines 44-49 and col. 2, lines 26-35).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of carbon monoxide-containing polyolefin-based copolymer and propylene-α-olefin copolymer from the overlapping portion of the ranges taught by Hausmann because overlapping ranges have been held to be prima facie obviousness.
Hausmann does not disclose the pH of the extractable fraction nor that the average peeling force from a PVC monolayer to the polymer blend is at least 25% greater than that of a control example which does not include the carbon monoxide-containing polyolefin-based copolymer in the amount from about 55% to about 65% by weight of the polymer blend.
It is the examiner’s position that given the blend of copolymers taught by Hausmann has the same copolymers comprising the same monomers and in the same amounts the extractables of the blend of copolymers of Hausmann would inherently have the same pH as the claimed invention, and therefore, would fall within the claimed range for pH of the extractables.  Similarly, it is the examiner’s position that given the blend of copolymers taught by Hausmann has the same copolymers comprising the same monomers and in the same amounts the average peeling force from a PVC monolayer to the polymer blend is at least 25% greater than that of a control example which does not include the carbon monoxide-containing polyolefin-based copolymer in the amount from 55 – 65 wt.% of the polymer blend.
In light of the overlap between the claimed multi-layer article and that disclosed by Hausmann, it would have been obvious to one of ordinary skill in the art to use a multi-layer article that is both disclosed by Hausmann and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 8, Hausmann teaches the elements of claim 1, and Hausmann teaches his propylene-α-olefin copolymer comprises 1-20 wt.% α-olefin (col. 2, lines 26-30).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of α-olefin monomer from the overlapping portion of the ranges taught by Hausmann because overlapping ranges have been held to be prima facie obviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hausmann et al. (US Patent 5,912,084, published 15 Jun. 1999, hereinafter Hausmann) in view of Ling et al. (WO 02/053359 A1, published 11 Jul. 2002, hereinafter Ling). 
Regarding claim 9, Hausmann teaches the elements of claim 1.
Hausmann does not disclose a blend comprising an ethylene-methyl acrylate copolymer.
Ling teaches a polymer blend with 0-40 wt.% of an ethylene-methyl acrylate copolymer (page 2, lines 14-27).
Given that Hausmann and Ling are drawn to polymer blends of propylene copolymers and ethylene copolymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an ethylene-methyl acrylate copolymer as taught by Ling in the blend of copolymers of propylene and copolymers of Hausmann.  Since Hausmann and Ling are both drawn to polymer blends of propylene copolymers and ethylene copolymers, one of ordinary skill in the art would have a reasonable expectation of success in incorporating an ethylene-methyl acrylate copolymer into the blend of copolymers of Hausmann.  Further, Ling teaches that an ethylene-methyl acrylate copolymer is a radio frequency (RF) susceptible polymer (page 2, lines 21-27), which allows the use of one of the radio frequency sealing techniques, which are preferable (page 4, lines 27-29).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of ethylene-methyl acrylate copolymer from the overlapping portion of the ranges taught by Hausmann in view of Ling because overlapping ranges have been held to be prima facie obviousness.

Claims 1, 3-8, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kelch and Pettersson (US Patent 6,558,809 B1, published 06 May 2003, hereinafter Kelch) in view of Hausmann et al. (US Patent 5,912,084, published 15 Jun. 1999, hereinafter Hausmann). 
Regarding claims 1, 3-8, and 25, Kelch teaches films comprising a blend of a non-polar olefin polymer and a polar olefin polymer that contains carbon monoxide (Abstract).  Kelch teaches the polar olefin polymer is a copolymer prepare by polymerizing carbon monoxide (CO), ethylene, and C3-8 alkyl ester of acrylic or methacrylic acid (col. 4, lines 37-51).  Kelch teaches that the ethylene copolymer with CO is 30 to 80 wt.% of the polymer blend (col. 5, lines 18-20).  Kelch teaches his polymer blend contains 20 to 70 wt.% of the non-polar olefin polymer (col. 5, lines 48-50).  Kelch teaches a multi-layer film in which his blend of copolymers is adjacent to a layer comprising olefin homopolymer or copolymer (col. 6, lines 18-21).  
Kelch teaches his non-polar olefin polymer is a polypropylene copolymer (col. 5, lines 22-33).
Kelch does not disclose his polypropylene copolymer is a propylene-α-olefin copolymer. 
Hausmann teaches a seal layer comprising a thermoplastic polymer blend of a non-polar polyolefin and a polar ethylene copolymer having carbon monoxide functionality (Abstract).  Hausmann teaches the non-polar polyolefin is a propylene copolymer with α-olefin comonomer (col. 2, lines 26-30), and his propylene-α-olefin copolymer comprises 1-20 wt.% α-olefin (col. 2, lines 26-30).
Given that Kelch and Hausmann are drawn to polymer blends of propylene copolymers and ethylene-carbon monoxide-acrylate copolymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the propylene-α-olefin copolymer with the amount of α-olefin monomer taught by Hausmann as the polypropylene copolymer in the copolymer blend of Kelch.  Since Kelch and Hausmann are both drawn to polymer blends of propylene copolymers and ethylene-carbon monoxide-acrylate copolymers, one of ordinary skill in the art would have a reasonable expectation of success in using the propylene-α-olefin copolymer with the amount of α-olefin monomer as the polypropylene copolymer in the copolymer blend of Kelch.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of carbon monoxide-containing polyolefin-based copolymer and propylene-α-olefin copolymer from the overlapping portion of the ranges taught by Kelch in view of Hausmann because overlapping ranges have been held to be prima facie obviousness.
Kelch in view of Hausmann does not disclose the pH of the extractable fraction nor that the average peeling force from a PVC monolayer to the polymer blend is at least 25% greater than that of a control example which does not include the carbon monoxide-containing polyolefin-based copolymer in the amount from about 55% to about 65% by weight of the polymer blend.
It is the examiner’s position that given the blend of copolymers taught by Kelch in view of Hausmann has the same copolymers comprising the same monomers and in the same amounts the extractables of the blend of copolymers of Kelch in view of Hausmann would inherently have the same pH as the claimed invention, and therefore, would fall within the claimed range for pH of the extractables.  Similarly, it is the examiner’s position that given the blend of copolymers taught by Kelch in view of Hausmann has the same copolymers comprising the same monomers and in the same amounts the average peeling force from a PVC monolayer to the polymer blend is at least 25% greater than that of a control example which does not include the carbon monoxide-containing polyolefin-based copolymer in the amount from 55 – 65 wt.% of the polymer blend.
It is the examiner’s position that given the blend of copolymers taught by Kelch in view of Hausmann has the same copolymers comprising the same monomers and in the same amounts the extractables of the blend of copolymers of Kelch in view of Hausmann would inherently have the same pH as the claimed invention, and therefore, would fall within the claimed range for pH of the extractables.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kelch and Pettersson (US Patent 6,558,809 B1, published 06 May 2003, hereinafter Kelch) in view of Hausmann et al. (US Patent 5,912,084, published 15 Jun. 1999, hereinafter Hausmann) and further in view of MacDonald et al. (US Patent Application 2007/0184273 A1, published 09 Aug. 2007, hereinafter MacDonald) and further in view of Fan et al. (“Three-dimensional cooling and warpage simulation for the injection over-molding process,” ANTEC, pp. 568-572, published 2005, hereinafter Fan). 
Regarding claim 2, Kelch in view of Hausmann teaches the elements of claim 1, and Kelch teaches his film can be bonded to an injection molded part.
Kelch in view of Hausmann does not disclose attaching the polymer blend to the polyolefin component by overmolding.
MacDonald teaches a molding system with primary and secondary mold halfs to overmold inserts (Abstract and paragraph 0001).
It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to overmold as a means of joining two materials as taught by MacDonald to join the polymer blend of Kelch in view of Hausmann to the polyolefin component of Kelch in view of Hausmann.  MacDonald teaches that his invention is low-cost method to overmolding a molding material onto a formable insert, and his method avoids problems related to inserts fitting onto a second mold surface (paragraph 0020).  Further, Fan teaches that injection over-molding has established itself as one of the most popular fabrication processes, and many industries use over molding to produce a wide range of fabricated parts (Abstract).

Response to Arguments
Applicant's arguments filed 30 Jun. 2022 have been fully considered, but they were not persuasive.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant added claim 25.
Applicant argues that applicant surprisingly discovered that the adhesion of a PVC-based component to the polymer blend could be improved by using a polymer blend of 15-70 wt.% propylene-α-olefin copolymer and 25-85 wt.% carbon monoxide-containing polyolefin-based copolymer.
However, Hausmann and Kelch in view of Hausmann each disclose multi-layer article comprising polymer blend comprising polymers as claimed in amounts as claimed.  Such polymer blend would have the same properties as the present invention including adhesion of a PVC-based component to the polymer blend absent evidence to the contrary.  While applicant does provide data in the specification regarding the polymer blend and its adhesion to PVC (Tables 3-4), the data is not persuasive. 
Firstly, it is noted that while the examples include Borealis RD808CF, there is no disclosure in the specification regarding what this tradename represents.  In light of the disclosure regarding Borealis TD109CF in the present specification, it is assumed that Borealis RD808CF is also a propylene and α-olefin copolymer when discussing the data below; however, clarification is requested. 
Secondly, while Table 3 includes a “Baseline” example, there is no further discussion regarding this example.  While it appears this example is comparative given that it does not include a carbon monoxide-containing polyolefin-based copolymer, there is not proper side-by-side comparison between this Baseline example and any of the other examples in Tables 3-4 given that the baseline example includes Celanese EVA 2803G and PolyOne Green which are not included in any of the other examples in Tables 3-4. 
Thirdly, the data is not commensurate in scope with the scope of the present claims.  With respect to claim 1, the data in Tables 3 and 4 of the present specification disclose polymer blends comprising 15-55% of two specific propylene and α-olefin copolymers and 45-83% of one specific carbon monoxide-containing polyolefin-based copolymer, i.e. ethylene-n-butyl acrylate-carbon monoxide copolymer, whereas claim 1 encompasses a blend of 15-70 wt.% of any propylene-α-olefin copolymer (of any relative monomer amounts and any α-olefin) and 25-85 wt.% of any carbon-monoxide-containing polyolefin-based copolymer (of any polyolefin-based copolymer comprising any comonomers in any amounts).  There is no data at the upper end of the claimed amount of propylene and α-olefin copolymer and no data at the upper and lower end of the claimed amount of carbon-monoxide-containing polyolefin-based copolymer.  With respect to claim 25, the data in Tables 3 and 4 of the present specification disclose polymer blends comprising 15-55% of two specific propylene and α-olefin copolymers and 55-65% of one specific carbon monoxide-containing polyolefin-based copolymer, i.e. ethylene-n-butyl acrylate-carbon monoxide copolymer, whereas claim 1 encompasses a blend of 15-70 wt.% of any propylene-α-olefin copolymer (of any relative monomer amounts and any α-olefin) and 55-65 wt.% of any carbon-monoxide-containing polyolefin-based copolymer (of any polyolefin-based copolymer comprising any comonomers in any amounts).  There is no data at the upper end of the claimed amount of propylene and α-olefin copolymer.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Applicant argues that Hausmann fails to disclose the claimed polymer blend layer with the specific range of the recited components attached to the recited polyolefin layer.
However, Hausmann teaches a blend layer with a composition that overlaps with the claimed composition range, and as presented above, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues that Hausmann fails to disclose the specific extractable fraction property of the blend.
However, while it is agreed that Hausmann does not explicitly disclose the claimed extractable fraction having a pH as claimed, Hausman teaches a blend of the same polymers in the same amounts as the claimed invention, the extractables of the blend taught by Hausmann would inherently have the same pH as the claimed invention.  Applicant has provided no evidence or explanation to rebut the examiner’s position of inherency.
Applicant argues that Ling fails to teach the selection of a specific polymer blend as claimed.
However, note that while Ling does not disclose all the features of the present claimed invention, Ling is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely a polymer blend comprising 0-40 wt.% of an ethylene-methyl acrylate copolymer, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that their examples provide evidence demonstrating an expected benefit for the presently claimed multi-layer articles over those described in the closest prior art of Hausmann.  Applicant points to a comparison of Example 7 with Example 3, Example 4 with Example 2, and Examples 10, 15, and 17 with Examples 13 and 16.
However, as discussed above the data is not commensurate in scope with the scope of the present claims.
Applicant argues that Kelch in view of Hausmann fails to disclose the specific extractable fraction property of the blend.
However, while it is agreed that Kelch in view of Hausmann does not explicitly disclose the claimed extractable fraction having a pH as claimed, Kelch in view of Hausman teaches a blend of the same polymers in the same amounts as the claimed invention, the extractables of the blend taught by Kelch in view of Hausmann would inherently have the same pH as the claimed invention.  Applicant has provided no evidence or explanation to rebut the examiner’s position of inherency.
Applicant argues that neither MacDonald or Fan provide any teaching to select a specific polymer blend as claimed and are silent with regarding extractable fractions.
However, note that while MacDonald and Fan do not disclose all the features of the present claimed invention, MacDonald and Fane are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather these references teach a certain concept, namely the overmolding of resins, and in combination with the primary reference, disclose the presently claimed invention. 
Applicant argues that claim 25 is allowable over the prior art based on the results shown in Table 4, specifically the data of Examples 10, 15, and 17 in comparison with Examples 13 and 16.
Examiner agrees that Examples 10, 13, and 15-17 demonstrate a preference for the claimed amount of a specific ethylene-butyl acrylate-carbon monoxide terpolymer in a blend with a specific propylene-α-olefin copolymer.
However, no evidence has been provided that this same preferred range is relevant to the broad range of polymer blends recited in claims 1 and 25.  Specifically, the data is not persuasive for the reasons set forth in paragraph 15 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787